Appeal from Sup. Ct. Ark. Probable jurisdiction noted limited to Questions 1 and 2 presented by the jurisdictional statement which read as follows:
“1. Is Act 261 of The Arkansas Acts of 1961 invalid in that on its face and as applied it impairs the freedom of expression protected by the First, and Fourteenth Amendments to the Constitution of the United States, in that it operates as a forbidden prior restraint on expression?
“2. Is Act 261 of The Arkansas Acts of 1961 invalid in that on its face and as applied it impairs the freedom of expression protected by the First and Fourteenth Amendments to the Constitution of the United States, in that it is vague and uncertain?”
As to the other questions presented, which are non-appealable, treating the papers as a petition for a writ of *938certiorari, certiorari is denied. Mishkin v. New York, 383 U. S. 502, at 512-514.
Emanuel Redfield for appellants.
Mr. Justice Black, Mr. Justice Douglas and Mr. Justice Stewart would note probable jurisdiction without limitation.